DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panek et al. (U.S. 2014/0054306).  Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising a cylindrical body (considered cylindrical to the degree the present invention is considered cylindrical; “beverage cup” paragraph [0003]) having an interior surface (cavity of “beverage cup”) and a removable lid 10, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Carragan (U.S. 2005/0247129). Regarding claim 3, Panek et al. discloses the claimed invention except for the portion line.  Carragan teaches that it is known to provide a cup with portion lines (see figures 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with portion lines, as taught by Carragan, in order to indicate the amount of liquid within the cup.

Regarding claim 4, the portion line, as taught by Carragan, extends entirely along an interior circumference of the cylindrical body (figure 5 of Carragan).

.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Huh (U.S. 3,785,519). Regarding claim 5, Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.

Regarding claim 7, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Regarding claim 8, the biodegradable material is cork (cork; col. 2 lines 9-10).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Spray (U.S. 8,746,958).  Regarding claim 9, Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Mackovic-Basic et al. (U.S. 2006/0027588). Regarding claim 11, Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising, a cylindrical body (“beverage cup”; considered having a cylindrical body to the degree present invention has a cylindrical body), and a removable lid 10 having a continuous opening 15 therein, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).
Panek et al. discloses the claimed invention except for the repositionable closure mechanism.  Mackovic-Basic et al. teaches that it is known to provide a lid with a repositionable closure mechanism (see figures 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with a repositionable closure mechanism, as taught by Mackovic-Basic et al., in order to close the aperture to prevent spilling.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Mackovic-Basic et al. (U.S. 2006/0027588), as applied to claim 11 above, and further in view of Carragan (U.S. 2005/0247129). Regarding claim 12, the modified assembly of Panek et .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Mackovic-Basic et al. (U.S. 2006/0027588), as applied to claim 11 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 13, the modified assembly of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.

Regarding claim 14, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Mackovic-Basic et al. (U.S. 2006/0027588), as applied to claim 11 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 15, the modified assembly of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931). Regarding claim 17, Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising, a cylindrical body (“beverage cup”; considered having a cylindrical body to the degree present invention has a cylindrical body), and a removable lid 10, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).
Panek et al. discloses the claimed invention except for the spout and repositionable closure mechanism.  Roth et al. teaches that it is known to provide a lid with a spout and repositionable closure mechanism (see spout 120 and closure 122).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with a spout and a repositionable closure mechanism, as taught by Roth et al., in order to drink easily from the lid and close the aperture to prevent spilling.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), as applied to claim 17 above, and further in view of Carragan (U.S. 2005/0247129). Regarding claim 12, the modified assembly of Panek et al. .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), as applied to claim 17 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 13, the modified assembly of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.  Further regarding claim 19, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Mackovic-Basic et al. (U.S. 2006/0027588), as applied to claim 17 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 20, the modified assembly of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with two mixers, in order to increase the mixing St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding claim 20, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the indicia, mixers and/or lid.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736